Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 29, 2018

                                     No. 04-17-00232-CV

                                    Thomas Ritter HELM,
                                         Appellant

                                               v.

                                   Lisa Lorraine HAUSER,
                                          Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-16709
                         Honorable Martha Tanner, Judge Presiding


                                        ORDER
       On June 13, 2018, this court issued its opinion and judgment in this appeal. A motion for
rehearing is due on June 28, 2018. See Tex. R. App. P. 49.1

        Before the due date, Appellant filed an unopposed motion for a thirty-day extension of
time to file a motion for rehearing.

        Appellant’s motion is GRANTED. Appellant’s motion for rehearing is due on July 30,
2018.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court